          Case 1:19-cr-00725-JPO Document 71 Filed 01/15/20 Page 1 of 2



                                       The Law Offices Of

                    J o s e p h A. B o n d y

Joseph A. Bondy                                                          1776 Broadway
                                                                         Suite 2000
                                                                         New York NY 10019
                                                                         Tel 212.219.3572
                                                                         Fax 212.219.8456

                                                                         josephbondy@mac.com


                                                         January 15, 2019

Hon. J. Paul Oetken
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
Courtroom 706
New York, NY 10007

                Re: United States v. Lev Parnas, et. al., 19-cr-725 (JPO)

Dear Judge Oetken:

       Lev Parnas has been in New York reviewing discovery in my Office, since Monday.
Earlier today, we did a taped interview in my Office with Rachel Maddow, of MSNBC.

        We respectfully move for modification of the terms of his pre-trial release, to allow
him to travel to a taping with Anderson Cooper and I at CNN’s Hudson Yards Office,
this evening at 9:30pm.

         I have spoken with Mr. Parnas’ United States Pre-Trial Services Officer in the Southern District
of New York, Dennis Khilkevich, who does not oppose this request. The Government, also does not oppose
this request.

        Thank you in advance for consideration of this application.

                                                         Respectfully submitted,

                                                         _______/S/________
                                                         Joseph A. Bondy

                                                    1
       Case 1:19-cr-00725-JPO Document 71 Filed 01/15/20 Page 2 of 2




cc:   AUSAs Donaleski, Zolkind, and Roos
      USPTOs Dennis Khilkevic and Rick Sampson




                                      2
